Citation Nr: 1543432	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  10-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable rating for myofascial pain syndrome.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from March 2002 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015 the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to an increased rating for posttraumatic stress disorder (PTSD) has been raised by the record at the May 2015 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Board finds that the evidence of record is not sufficient to decide the claim on appeal.  For example, it is unclear to the Board whether the Veteran's myofascial pain syndrome symptoms require continuous medication for control, and whether to and what extent the Veteran's myofascial symptoms are episodic and present.  Further, the Board observes that more current clinical findings as to the Veteran's myofascial pain syndrome would be useful in adjudicating the appeal as the August 2008 VA examination is not sufficiently contemporaneous to decide the appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate the Veteran's complete VA treatment records dated since August 7, 2008.

2.  Schedule the Veteran for the a VA examination to determine the current severity of service-connected myofascial pain syndrome.  The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  The examiner should specifically state whether the Veteran's myofascial pain syndrome symptoms requires continuous medication for control and to what extent the symptoms are present, to include what body areas are involved and the severity of involvement.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

